DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/06/2020 is considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 15. (Canceled)

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose “at least three sensors for measuring at least three first magnetic field components oriented in a first direction substantially parallel to the substrate on 
Regarding Claim 7, the closest prior art fails to disclose “at least three sensors for measuring at least three first magnetic field components oriented in a first direction substantially parallel to the substrate on at least three different locations spaced apart over predefined distances along the first direction, and for measuring at least three second magnetic field components oriented in a second direction oriented substantially perpendicular to the substrate on said at least three different locations, and a processing unit; the method comprising the steps of: a) measuring a first magnetic field component in said at least three locations, and calculating two first gradients of the first magnetic field components along the first direction; b) measuring a second magnetic field component in said at least three locations, and calculating two second gradients of the second magnetic field components along the first direction; c) calculating a coarse signal based on at least some of the first and second gradients; d) calculating a fine signal based on at least some of the first and second gradients; e) determining a position based on the coarse signal and the fine signal” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims 8 and 9 are also allowable due to dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESA ALLGOOD/Primary Examiner, Art Unit 2868